This cause comes on to be heard upon the motion of the defendant in error William D. Cornelous to dismiss the appeal of the plaintiffs in error, upon the ground, among others, that the plaintiffs in error did not serve upon the defendant in error, William D. Cornelous, the case-made within three days from the rendition of the judgment appealed from, as required by section 6074, Comp. Laws 1909, nor did the court or the judge thereof extend the time to plaintiffs in error for making and serving case-made as provided by section 6075 of the same statute. The motion must be sustained. It is well settled that the party desiring to have a judgment or order reviewed by the Supreme Court must prepare and serve his case-made on the opposite party within three days after the judgment or order is entered, and, unless the case is served within that time or within an extension of time allowed by the court or judge within such time, the case will not be considered in this court. The court has no power to grant an extension of time to serve a case after the expiration of the time allowed by statute, unless within that time an extension has been given which has not expired. A case served after the time for serving has expired is of no validity. Board of Commissioners ofGarfield Co. v. Porter et al., 19 Okla. 173, 92 P. 152. It is also well settled that a purported order of the trial judge extending the time in which to make and serve a case-made is without force where the case-made fails to show affirmatively that such order was made and is entered of record. SpringfieldFire   Marine Ins. Co. v. Gish   Co., 23 Okla. 824,102 P. 708.
The appeal is dismissed.
All the Justices concur. *Page 404